Order entered December 14, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-22-01313-CV

 IN RE MATTHEWS RETAIL GROUP, INC. D/B/A MATTHEWS REAL
   ESTATE INVESTMENT SERVICES, ANDREW GROSS, AND LEE
                   CORDOVA, Relators

          Original Proceeding from the 101st Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-21-12550

                                   ORDER
                 Before Justices Schenck, Reichek, and Carlyle

      Based on the Court’s opinion of today’s date, we GRANT relators’ motion to

dismiss, DENY relators’ motion for stay, and DISMISS this original proceeding.


                                           /s/   CORY L. CARLYLE
                                                 JUSTICE